ORDER

BRYSON, Circuit Judge.
Ollie M. Darby moves for reconsideration of the court’s order dismissing her petition for review for failure to pay the filing fee and to file a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Energy has not responded.
Darby has now paid the filing fee and filed a Fed. Cir. R. 15(c) statement concerning discrimination. Based on these circumstances, the court grants Darby’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Darby’s motion for reconsideration is granted.
(2) The March 26, 2001 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Darby’s brief is due within 30 days of the date of filing of this order.